Opinion by
Mr. Justice O’Brien,
Appellant filed an action of trespass against appellee to recover for injuries allegedly sustained as the result of appellee’s negligence. A jury trial resulted in a verdict for appellee. Appellant moved for a new trial in the court below, and, after denial of his motion, appealed to this court.
Appellee filed a motion to quash the appeal for the reason that appellant had failed to comply with the rules of this court relative to the service and filing of briefs. We ordered that motion to be argued at the time of oral argument on the merits. We reach neither the motion to quash nor the merits, since the appeal must be quashed for another reason. An appeal to this court in these circumstances lies from the judgment entered on the verdict of the jury and not from the order denying the new trial motion. Since no judgment was entered on the jury’s verdict, the appeal is premature and must be quashed and the record remanded to the court below without prejudice to appellant’s right to take judgment on the verdict, and to appeal therefrom to the proper court. Denmon v. Rhodes, 416 Pa. 568, 207 A. 2d 860 (1965).
Appeal quashed and record remanded.